UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2269



ERIC H. YONKEU,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-254-772)


Submitted:   May 20, 2005                   Decided:   June 3, 2005


Before WILLIAMS, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Linda S. Wernery, Senior Litigation Counsel, Mark D.
Chestnutt, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Eric Herve Yonkeu, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) affirming and adopting the immigration judge’s

decision denying his applications for asylum, withholding from

removal and withholding under the Convention Against Torture.

Yonkeu challenges the finding that he failed to meet his burden of

proof to qualify for asylum. To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence    he   presented   was    so   compelling    that       no   reasonable

factfinder could fail to find the requisite fear of persecution.”

INS   v.   Elias-Zacarias,    502   U.S.    478,   483-84   (1992).      We   have

reviewed the record and conclude Yonkeu fails to show the evidence

compels a contrary result.*

            Accordingly,     we   deny   the   petition     for    review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                              PETITION DENIED


      *
      Yonkeu does not challenge the denial of withholding from
removal or relief under the Convention Against Torture. In any
event, having failed to qualify for asylum, Yonkeu cannot meet the
higher standard to qualify for withholding of removal.      INS v.
Cardoza-Fonseca, 480 U.S. 421, 430 (1987); Chen v. INS, 195 F.3d
198, 205 (4th Cir. 1999). Nor did he show it is more likely than
not that he will be tortured if removed to Cameroon.      8 C.F.R.
§ 1208.16(c)(2).


                                    - 2 -